300 F.3d 881
Mark ROBERTSON, Petitioner-Appellant,v.Janie COCKRELL, Director, Texas Department of Criminal Justice, Institutional Division, Respondent-Appellee.
No. 00-10512.
United States Court of Appeals, Fifth Circuit.
August 1, 2002.

Randy Schaffer, Schaffer & Henley, Houston, TX, for Petitioner-Appellant.
Edward Larry Marshall, Austin, TX, for Respondent-Appellee.
Appeal from the United States District Court for the Northern District of Texas; A. Joe Fish, Chief Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion Jan. 17, 2002, 5 Cir., 2002, 279 F.3d 1062)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, DENNIS and CLEMENT, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.